AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                       UNITED STATES DISTRICT COUR
                                                                 SOUTHERN DISTRICT OF CALIFORNIA                              SEP I 9 2019
                     United States of America                                         .TTJDGMENT IN
                                         v.                                           (For Offenses Committed 0 111.1:i1:i.Alli.r.£::l.~W2:!~~L__..Q§.!:!L"ILl


                      Bolivar Garcia-Pacheco                                          Case Number: 3:19-mj-23866

                                                                                      Michael J Messina
                                                                                      Defendant's Attorney


REGISTRATION NO. 89158298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                 -----------------------------
 •   was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                        Nature of Offense                                                                 Count Number(s)
8: 1325                                ILLEGAL ENTRY (Misdemeanor)                                                       1

 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
 •    Count(s)
                   ------------------
                                                                                       dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                   /

                                                                                   • _________ days
                               \

                                   0    TIME SERVED

  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, ~ - - - - - - - - charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Thursday, September 19, 2019
                                                                                    Date of Imposition of Sentence

                                        ,.. __ ._,,,'. -~,~"-·•···-- '

 Received
               - --------
               DUSM                                                                  ONORABLE F. A. GOSSETT III
                                                                                    UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                               3:19-mj-23866
